Judgment unanimously affirmed. Memorandum: Although it was error for the prosecutor to read a part of defendant’s Grand Jury testimony relating to his prior conviction for a felony, in light of the overwhelming evidence of defendant’s guilt the error may be deemed harmless (see, People v Crimmins, 36 NY2d 230; People v Rullo, 31 NY2d 894, 895; People v Breslin, 21 NY2d 712). Moreover, an objection to the prosecutor’s question was sustained and the court promptly instructed the jury to disregard it.
There was no abuse of discretion in the trial court’s Sandoval ruling (People v Sandoval, 34 NY2d 371). The trial court, in balancing the probative value of such evidence against the danger of unfair prejudice to defendant, properly ruled that it would exclude evidence of certain prior crimes but permit evidence of others. Finally, we reject defendant’s claim that he was deprived of a fair trial by the cumulative effect of the alleged errors. (Appeal from judgment of Onondaga County Court, Burke, J. — rape, first degree; sodomy, first degree.) Present — Callahan, J. P., Doerr, Boomer, Lawton and Davis, JJ.